ORDER
PER CURIAM.
James Daughty (hereinafter, “Movant”) appeals from the trial court’s judgment denying his motion for post-conviction relief pursuant to Rule 29.15 after an eviden-tiary hearing. Movant claims that both his trial counsel and appellate counsel denied him effective assistance of counsel. Movant alleges that his trial counselors were ineffective because they misled and pressured him to waive his right to a jury trial. Further, Movant claims his appellate attorney was ineffective for failing to raise a sufficiency of the evidence argument in his appellate brief.
We have reviewed the briefs of the parties and the record on appeal. We find the motion court’s judgment was not clearly erroneous. Rule 29.15(k); State v. Driver, 912 S.W.2d 52, 54 (Mo. banc 1995). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment of the motion court. Rule 84.16(b).